Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 4, 2010, which ruled that claimant was disqualified from receiving unemployment insurance *1657benefits because he voluntarily left his employment without good cause.
Claimant worked as a truck driver for a lumber company for approximately 21/a years. One of the conditions of his employment was that he maintain a valid commercial driver’s license. Claimant’s commercial driver’s license was, however, revoked after he received a citation for driving while ability impaired. He lost his employment as a result. Claimant filed an application for unemployment insurance benefits, but the Unemployment Insurance Appeal Board disqualified him from receiving them on the basis that he voluntarily separated from his employment without good cause. Claimant appeals.
We affirm. “Claimant provoked his discharge by engaging in the voluntary act of driving a motor vehicle while under the influence of alcohol, which resulted in his loss of a necessary qualification of his employment, a commercial driver’s license” (Matter of Killorin [Sweeney], 232 AD2d 696, 696 [1996] [citation omitted]). Notwithstanding claimant’s suggestion to the contrary, the employer was under no obligation to give claimant work in the yard pending the restoration of his license. Accordingly, substantial evidence supports the Board’s finding that claimant voluntarily left his employment without good cause (see Matter of Hawkins [Commissioner of Labor], 71 AD3d 1215 [2010]; Matter of Decker [Commissioner of Labor], 27 AD3d 821 [2006], lv dismissed 7 NY3d 740 [2006]).
Spain, J.E, Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.